UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K (Mark one) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2015 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-12209 RANGE RESOURCES CORPORATION (Exact Name of Registrant as Specified in Its Charter) Delaware 34-1312571 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 100 Throckmorton Street, Suite 1200, Fort Worth, Texas (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (817) 870-2601 Securities registered pursuant to Section12(b) of the Act: Title of Each Class Name of each exchange on which registered Common Stock, $.01 par value New York Stock Exchange Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yesx No¨ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.Yes¨Nox Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one): Largeacceleratedfiler x Acceleratedfiler ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes¨Nox The aggregate market value of the voting and non-voting common equity held by non-affiliates as of June30, 2015 was $8,138,124,000. This amount is based on the closing price of registrant’s common stock on the New York Stock Exchange on that date. Shares of common stock held by executive officers and directors of the registrant are not included in the computation. However, the registrant has made no determination that such individuals are “affiliates” within the meaning of Rule 405 of the Securities Act of 1933. As of February22, 2016, there were 169,585,625 shares of Range Resources Corporation Common Stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE Portions of the registrant’s definitive proxy statement to be furnished to stockholders in connection with its 2016 Annual Meeting of Stockholders, which will be filed with the Securities and Exchange Commission within 120 days after the end of the fiscal year to which this report relates, are incorporated by reference in Part III, Items 10-14 of this report. RANGE RESOURCES CORPORATION Unless the context otherwise indicates, all references in this report to “Range,” “we,” “us” or “our” are to Range Resources Corporation and its directly and indirectly owned subsidiaries and its ownership interests in equity method investments. Unless otherwise noted, all information in the report relating to natural gas, natural gas liquids and oil reserves and the estimated future net cash flows attributable to those reserves are based on estimates and are net to our interest. If you are not familiar with the oil and gas terms used in this report, please refer to the explanation of such terms under the caption “Glossary of Certain Defined Terms” at the end of Item15 of this report. TABLE OF CONTENTS PART I Page ITEMS1&2. Business and Properties 2 General 2 Available Information 2 Our Business Strategy 3 Significant Accomplishments in 2015 4 Industry Operating Environment 5 Segment and Geographical Information 5 Outlook for 2016 6 Production, Price and Cost History 6 Proved Reserves 7 Property Overview 9 Divestitures 11 Producing Wells 12 Drilling Activity 12 Gross and Net Acreage 12 Undeveloped Acreage Expirations 13 Title to Properties 13 Delivery Commitments 13 Employees 14 Competition 14 Marketing and Customers 14 Seasonal Nature of Business 14 Governmental Regulation 15 Environmental and Occupational Health and Safety Matters 16 ITEM 1A. Risk Factors 20 ITEM 1B. Unresolved Staff Comments 32 ITEM 3. Legal Proceedings 32 ITEM 4. Mine Safety Disclosures 33 PART II ITEM 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 34 Market for Common Stock 34 Holders of Record 34 Dividends 34 Stockholder Return Performance Presentation 35 ITEM6. Selected Financial Data and Proved Reserve Data 36 i TABLE OF CONTENTS (continued) Page ITEM 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 37 Overview of Our Business 37 Sources of Our Revenues 37 Principal Components of Our Cost Structure 38 Management’s Discussion and Analysis of Results of Operations 39 Management’s Discussion and Analysis of Financial Condition, Cash Flows, Capital Resources and Liquidity 48 Management’s Discussion of Critical Accounting Estimates 54 ITEM 7A. Quantitative and Qualitative Disclosures about Market Risk 58 Market Risk 58 Commodity Price Risk 58 Other Commodity Risk 59 Commodity Sensitivity Analysis 60 Interest Rate Risk 60 ITEM 8. Financial Statements and Supplementary Data 60 ITEM 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 60 ITEM 9A. Controls and Procedures 61 ITEM 9B. Other Information 61 PART III ITEM 10. Directors, Executive Officers and Corporate Governance 62 ITEM 11. Executive Compensation 65 ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 65 ITEM 13. Certain Relationships and Related Transactions, and Director Independence 65 ITEM 14. Principal Accountant Fees and Services 65 PART IV ITEM 15. Exhibits and Financial Statement Schedules 66 Financial Statements 66 Financial Statement Schedules 66 Exhibits 66 GLOSSARY OF CERTAIN DEFINED TERMS 67 SIGNATURES 69 ii Disclosures Regarding Forward-Looking Statements This Annual Report on Form 10-K, particularly Item1 and 2. Business and Properties, Item1A. Risk Factors, Item3. Legal Proceedings, Item7. Management’s Discussion and Analysis of Financial Condition and Results of Operations, and Item7A. Quantitative Disclosures about Market Risk, includes forward-looking statements within the meaning of Section27A of the Securities Act of 1933, as amended (“Securities Act”) and Section21E of the Securities Exchange Act of 1934, as amended (“Exchange Act”). These statements typically contain words such as “may,” “anticipate,” “believe,” “estimate,” “expect,” “intend,” “plan,” “predict,” “target,” “project,” “should,” “would” or similar words, indicating that future outcomes are uncertain. In accordance with “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995, these statements are accompanied by cautionary language identifying important factors, though not necessarily all such factors that could cause future outcomes to differ materially from those set forth in the forward-looking statements. While management believes that these forward-looking statements are reasonable as and when made, there can be no assurance that future developments affecting us will be those that we anticipate. For a description of known material factors that could cause our actual results to differ from those in the forward-looking statements, see “Item 1A. Risk Factors.” Actual results may vary significantly from those anticipated due to many factors, including: · natural gas, crude oil and natural gas liquids (“NGLs”) prices; · the availability and volatility of securities, capital or credit markets and the cost of capital to fund our operation and business strategy; · accuracy and fluctuations in our reserves estimates due to regulations or sustained low commodity prices; · ability to develop existing reserves or acquire new reserves; · changes in political or economic conditions in our key operating markets; · prices and availability of goods and services; · unforeseen hazards such as weather conditions, acts of war or terrorist acts; · electronic, cyber or physical security breaches; · the ability and willingness of current or potential lenders, derivative contract counterparties, customers and working interest owners to fulfill their obligations to us or to enter into transactions with us in the future on terms that are acceptable to us; or · other factors discussed in Item 1 and 2. Business and Properties, Item 1A. Risk Factors, Item 7. Management Discussion and Analysis of Financial Condition and Results of Operations, Item 7A. Quantitative and Qualitative Disclosures about Market Risk and elsewhere in this report.
